DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

Status of Claims
Claims 1, 8, 10, 12, 17, and 20 are pending and presented for examination on the merits.
Claims 1, 8, 10, 12, and 17 are currently amended.  Claim 20 is new.

Status of Previous Objections to the Drawings
The previous objections to the drawings are withdrawn in view of the replacement sheets filed on 06/02/2021.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 15 under 35 U.S.C. 112(b) is moot in view of the canceled status of the claim.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required, as there is no disclosure of the following terms and phrases in the body of the specification as originally filed:
executing software to slice a CAD model at an angle (claim 1 – step (a))
Stewart Platform (claim 1 – steps (b) and (c))
depositing composite material (claim 1 – step (e) and claim 20(b))
slicing at a horizontal angle (claims 10 and 20(a))
slicing at a vertical angle (claim 12)
bridge and other interior structures (claim 20)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10, 12, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claims 1 and 20, the limitations reciting that a Stewart Platform is coupled to beam deposition arms, an end manipulator is coupled to the Stewart Platform, and an effector is coupled to the end manipulator are new matter because the specification as originally filed does not disclose these configurations.  The only mention of a Stewart Platform is in original claim 1, which recites that a Stewart Platform is used to position the printer’s effector in the workspace.  There is no discussion of the specific configuration in the instant claim.  Therefore, the claim is not supported by the specification.
Further regarding claims 1 and 20, the limitation reciting the deposition of at least one of metal and composite is new matter because the specification as filed does not disclose this phrase and all of its embodiments.  The phrase “at least one of a metal and a composite material” encompasses an embodiment that both metal and composite are deposited.  It is noted that original claim 1(b) recites printing metal or composite (either/or), but there is no provision for the printing of both metal and composite (both/and).
Regarding claims 8, 10, 12, and 17, the claims are likewise rejected, as they require all the features of claim 1.
Further regarding claim 8, the limitation reciting a repositioning of the end manipulator in response to feedback from a laser device is new matter because the specification as originally filed does not disclose this step.  At page 5 (lines 4-7), the specification discloses that the end manipulator positions the printing head using laser feedback.  This is understood as the printing head being positioned using laser feedback, and the end manipulator is doing the positioning.  The claim, however, states that the end manipulator is being repositioned.  These do not correspond to one another.  Thus, the claim is not supported by the specification.
Further regarding claim 17, the limitation reciting that the printing is conducted with the effector submerged in water is new matter because it is not disclosed in the specification as originally filed.  Original claim 17 states that the print is either fully or partially submerged in water during the printing process.  The ‘print’ is understood to be the printed object, as original claim 17 recites changing the internal stresses of the material.  There is no disclosure or suggestion of the effector tool itself being submerged in the water during printing.  Thus, the claim is not supported by the specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostelman et al., “Cable-based reconfigurable machines for large scale Proceedings of the 2000 Japan-USA Symposium on Flexible Automation, six pages (“Bostelman ‘00”) in view of Song et al., “Development of a Low-Cost Parallel Kinematic Machine for Multidirectional Additive Manufacturing,” Journal of Manufacturing Science and Engineering, ASME, April 2015 (published online December 12, 2014), pp. 021005-1 to 021005-13 (“Song”) and further in view of adlughmin, “Czech Student Creates Detailed 3D Printed Ship Models,” 3Dprint.com (“Adlughmin”).
Regarding claim 1, Bostelman ’00 discloses using a cable-based machine in ship manufacturing and construction (method for shipbuilding).  First page – first paragraph; third page – second full graph.  The cable-based machine comprises a Stewart platform.  First page – first paragraph.  The platform is suspended by cables (beam deposition arms that are coupled to a Stewart Platform).  Third page – first full paragraph; Figure 4.  
In one embodiment, actuation and control equipment are suspended on the platform.  Third page – first full paragraph.  In Figure 1(b), a micro-manipulator is shown comprising a hinged or bent arm (end manipulator) that is attached to the underside of the platform (end manipulator coupled to the Stewart Platform) to which a tool (effector) can be attached at the tip (effector coupled to end manipulator).  See, for example, tools at tips in Figures 3(a) and 3(b).   
The cables can engage in positioning of the platform.  First page – fifth paragraph; third page – third paragraph.  The positioning movement of the platform would translate into positioning movement of manipulator and tool, which are each attached to one another and both attached to the platform.  The motion of the tool can 
Bostelman ’00 does not specifically teach building the ship by using material deposition in accordance with a CAD model.
Song, directed to a kinematic machine for additive manufacturing, teaches using a Stewart mechanism to build an object by additive manufacturing using a 3D printer (three-dimensional printing).  Title; abstract.  The machine comprises a moving platform.  Fig. 4(b).  A tool (effector of 3D printer) can be attached to the underside of the platform and used to build the object.  Fig. 10(a).  Software systems are used to control the machine and simulate the tool path.  Fig. 10; p. 021005-8 – left column.
To build an object, a CAD model is made using slices of the object.  Fig. 12; p. 021005-4 – section 3.1; p. 021005-8 – left column.  Slicing direction can be arbitrary, such as horizontal or angled.  Fig. 1; p. 021005-1 to 021005-2 – bridging paragraph.  Layers of material are deposited by the tool using the model (platform and tool are positioned in accordance with the CAD model slices).  Fig. 12; p. 021005-9.  Known materials in additive manufacturing processes include metal.  Page 021005-1 – right column; p. 021005-2 – left column.
Adlughmin discloses a 3D printed model ship.  Title.  The figures show a hull as well as other interior structures.  Figures on second page.
Bostelman ’00 teaches that cable-based systems comprising Stewart platforms are more lightweight and relatively easy to reconfigure and can be used in large-scale manufacturing.  Title; first page – first paragraph.  Song teaches that the Stewart mechanism enables a full 6-axis motion that permits deposition of build materials from 
Regarding claim 8, Bostelman ’00 teaches measuring the position of the platform with a laser tracker (feedback from laser), which can be used to improve positional accuracy due to cable stretch or other errors.  Fourth page – bridging paragraph at top.  The position and orientation of the platform can be changed (repositioned).  Fourth page – second full paragraph.  Since the micromanipulator and tool are attached to the platform, they are also repositioned.
Regarding claim 10, Song shows that slices can be horizontal.  Fig. 1 – slicing in layer-based AM.
Regarding claim 20, Bostelman ’00 discloses using a cable-based machine in ship manufacturing and construction (method for shipbuilding).  First page – first paragraph; third page – second full graph.  The cable-based machine comprises a Stewart platform.  First page – first paragraph.  The platform is suspended by cables (beam deposition arms that are coupled to a Stewart Platform).  Third page – first full paragraph; Figure 4.  
In one embodiment, actuation and control equipment are suspended on the platform.  Third page – first full paragraph.  In Figure 1(b), a micro-manipulator is shown comprising a hinged or bent arm (end manipulator) that is attached to the underside of the platform (end manipulator coupled to the Stewart Platform) to which a tool (effector) 
The cables can engage in positioning of the platform.  First page – fifth paragraph; third page – third paragraph.  The positioning movement of the platform would translate into positioning movement of manipulator and tool, which are each attached to one another and both attached to the platform.  The motion of the tool can be coordinated (tool is positioned).  Fourth page – second bulleted item at bottom of page.
Bostelman ’00 does not specifically teach building the ship by using material deposition in accordance with a CAD model.
Song, directed to a kinematic machine for additive manufacturing, teaches using a Stewart mechanism to build an object by additive manufacturing using a 3D printer (three-dimensional printing).  Title; abstract.  The machine comprises a moving platform.  Fig. 4(b).  A tool (effector of 3D printer) can be attached to the underside of the platform and used to build the object.  Fig. 10(a).  Software systems are used to control the machine and simulate the tool path.  Fig. 10; p. 021005-8 – left column.
To build an object, a CAD model is made using slices of the object.  Fig. 12; p. 021005-4 – section 3.1; p. 021005-8 – left column.  Slicing direction can be arbitrary, such as horizontal or angled.  Fig. 1; p. 021005-1 to 021005-2 – bridging paragraph.  Layers of material are deposited by the tool using the model (platform and tool are positioned in accordance with the CAD model slices).  Fig. 12; p. 021005-9.  Known materials in additive manufacturing processes include metal.  Page 021005-1 – right column; p. 021005-2 – left column.
Adlughmin discloses an whole 3D printed model ship.  Title; figure on fourth page.  The figures show a hull, bulkhead, holds, bridge, as well as other interior structures.  Figures on second and third pages.
Bostelman ’00 teaches that cable-based systems comprising Stewart platforms are more lightweight and relatively easy to reconfigure and can be used in large-scale manufacturing.  Title; first page – first paragraph.  Song teaches that the Stewart mechanism enables a full 6-axis motion that permits deposition of build materials from desired and multiple directions.  Page 021005-12 – Section 7.  It therefore would have been obvious to one of ordinary skill in the art to have attached a 3D printer head to the cable-based machine of Bostelman ’00 in order to build a ship because the combination of devices would permit the creation of components of the ship that have complex shapes and complicated surface contours. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bostelman ’00 in view of Song and Adlughmin, as applied to claim 1 above, and further in view of US 2016/0288425 (A1) to Yoshida (“Yoshida”).
Regarding claim 12, Song teaches that CAD model slicing directions can be arbitrary such as horizontal or angled.  Fig. 1; p. 021005-1 to 021005-2 – bridging paragraph.  Song does not specifically identify a vertical slicing angle.
Yoshida, directed to a region determination device for a slice model for three-dimensional printing, teaches that a model of the object to be printed is sliced in a horizontal direction at predetermined intervals to prepare a plurality of two-dimensional slice models corresponding to cross-sectional shapes of the object.  Para. [0055].  
Song shows the various angles employed in multidirectional printing to achieve varied contours.  See, e.g., Figs. 5, 14, 15, and 17.  Surface finish can be improved and direction of material deposition can be optimized.  Page 021005-4 – Section 3.2.  It would have been obvious to one of ordinary skill in the art to have selected any slicing direction, such as vertical, because different angles permit the creation of objects with varied surface contours.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bostelman ’00 in view of Song and Adlughmin, as applied to claim 1 above, and further in view of Bostelman et al., “Stability of an underwater work platform suspended from an unstable reference,” IEEE, 1993, pp. II-321 to II-325 (“Bostelman ‘93”).
Regarding claim 17, Bostelman ’00 does not teach submerging the tool in water during printing.
Bostelman ’93, directed to a suspended work platform, teaches using a platform in construction under water.  Abstract.  The platform comprises a Stewart Platform cable configuration.  Page II-322 to II-323 – bridging paragraph.  The platform can be located below sea level.  Figure 3; page II-323 – right column, last full paragraph.  The configuration allows subsea work and the completion of tasks under water.  Page II-321 – second and fourth full paragraphs.  
It would have been obvious to one of ordinary skill in the art to have used the tool submerged in water because it would permit the repair and construction of a structure 

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.
Applicant states that Bostelman ’00, among other references, does not teach repositioning the end manipulator in response to feedback from a laser device.
In response, Bostelman ’00 teaches measuring the position of the platform with a laser tracker (feedback from laser), which can be used to improve positional accuracy due to cable stretch or other errors.  Fourth page – bridging paragraph at top.  The position and orientation of the platform can be changed (repositioned).  Fourth page – second full paragraph.  Since the micromanipulator and tool are attached to the platform, it follows that the micromanipulator and tool are also repositioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 10, 2021